 



Exhibit 10.14
(KIRBY LOGO) [h43416h4341600.gif]
ANNUAL INCENTIVE PLAN
2007 Plan Year
Guidelines
KIRBY CORPORATION
January 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Introduction
    2  
 
       
The Annual Incentive Plan
    3  
 
       
Performance Measurement Period
    3  
 
       
Eligibility
    3  
 
       
Plan Objectives
    4  
 
       
Performance Measures
    4  
 
       
Corporate and Business Group Weighting
    5  
 
       
Individual Bonus Targets
    6  
 
       
Annual Incentive Plan Concept
    6  
 
       
Performance Measures and Weighting
    7  
 
       
Performance Standards and Award Opportunities
    7  
 
       
Example Award Calculation
    8  
 
       
Administration
    9  

1



--------------------------------------------------------------------------------



 



Introduction
Kirby Corporation established its Annual Incentive Plan to focus employees on
identifying and achieving business strategies that will grow the business and
lead to an increase in shareholder value. The Annual Incentive Plan is also
intended to reward superior performance by employees, for their contributions
toward achieving Kirby’s objectives. This program may be offered, in whole or in
part, to wholly owned subsidiaries of the Company, at the Company’s discretion.
Certain aspects of this Bonus Plan are complex. Although these guidelines
establish rules for Plan operation, those rules may not work in all cases.
Therefore, the Compensation Committee of the Kirby Board of Directors shall have
the discretionary authority to interpret, and if determined appropriate, deviate
from the Guide to insure that the awards are consistent with the Plan’s purposes
and the Company’s interests. All decisions by the Compensation Committee shall
be final and binding.
This Plan, or any part thereof, may be amended, modified, or terminated at any
time, without prior notice, by written authorization of the President and Chief
Executive Officer of the Company.
This Plan supercedes all prior annual incentive bonus plans or programs
maintained by the Company.
The initial Plan became effective January 1, 2003.

2



--------------------------------------------------------------------------------



 



The Annual Incentive Plan
The Annual Incentive Plan is an award for total Company performance, and for the
performance of our four Business Groups; Kirby Inland Marine, Kirby Engine
Systems, Dixie Offshore Transportation and Osprey, Line. Awards are 75%
formula-driven and 25% driven by individual performance, and are based on
achieving Company, Business Group and individual performance objectives.
Performance Measurement Period
Performance is measured on a calendar year basis for the Annual Incentive Plan.
The Performance Period begins on January 1 and ends on December 31.
Eligibility

•   Generally, shore staff managerial employees in salary grades 15 and above,
and Wheelhouse employees classified as Captain, Relief Captain or Pilot, will be
eligible for consideration to be participants. Selection for participation in
the Plan will be based upon each position’s ability to impact long-term
financial results of the Company. Consequently, all employees in positions at
salary grades 15 and above might not be included in the Plan, and employees in
positions below salary grade 15 might be included.   •   In order to be eligible
to receive an award participants must be employed on the last day of the
Performance Period, and on the date bonuses are actually paid for the respective
Performance Period, unless their earlier termination is due to death, normal
retirement1 or disability1.   •   It should also be noted that participation in
the Bonus Plan in one year does not guarantee participation in future years.
Participants in the Plan will be notified annually of their selection for
participation.

 

1   Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan

3



--------------------------------------------------------------------------------



 



Plan Objectives
The Annual Incentive Plan has five key objectives:

•   Provide an annual incentive plan that drives performance toward objectives
critical to creating shareholder value.   •   Offer competitive cash
compensation opportunities to key Kirby employees.   •   Award outstanding
achievement among employees who can directly affect Kirby’s results.   •  
Assist Kirby in attracting and retaining high quality employees.   •   Reflect
both quantitative and qualitative performance factors in actual bonus payouts.

Performance Measures
The performance measures for the Annual Incentive Plan are:

  •   EBITDA     •   Return on Total Capital     •   Earnings per share

Annual performance targets will be established for each measure based on Kirby’s
projected budget, and individual bonus payments will be based on a combination
of Company performance and individual performance.
Participants will receive 75% of their award based on Company performance in
achieving the three performance measures, with the remaining 25% based on an
assessment of individual performance for the year.
Each of the performance measures will have equal weight in calculating the bonus
payout pool.

4



--------------------------------------------------------------------------------



 



Corporate & Business Group Weighting
The Annual Incentive Plan bonus is calculated at the end of the year based on
the performance of Kirby and the performance of our four Business Groups, Kirby
Inland Marine, Kirby Engine Systems, Dixie Offshore Transportation and Osprey
Line, relative to objectives established at the beginning of the year.
The award for Business Group employees will be primarily tied to Business Group
performance, with a defined portion tied to Company performance.
The award for Corporate employees will be tied entirely to total Kirby
performance.
Annual Incentive Plan Calculation

                      Incentive Bonus Calculation %     Kirby (Company)  
Business Group
All Corporate Employees
    100 %     0 %
 
               
Business Group Employees (Inland, Engine Systems, Offshore and Osprey)
    30 %     70 %
 
               
Inland & Engine Systems Presidents
    50 %     50 %

5



--------------------------------------------------------------------------------



 



Individual Bonus Targets
Each participant will be assigned a bonus level which is based on competitive
market practices, as well as the employee’s ability to impact long-term Company
performance. Market practices will be determined using data from either general
industry, the marine transportation industry, or the diesel repair industry,
depending upon the individual position being considered. It is the Company’s
intent that salary plus target annual bonus be positioned to provide a
competitive market opportunity for target performance.
Annual Incentive Plan Concept
(FLOW CHART) [h43416h4341601.gif]

6



--------------------------------------------------------------------------------



 



Performance Measures and Weighting

                  Measure   Weight n  
EBITDA (Earnings Before Interst, Taxes, Depreciation and Ammortization)
    33-1/3 %    
 
        n  
Return on Total Capital (Earnings before interest and taxes divided by average
beginning and ending shareholders equity plus long-term debt)
    33-1/3 %    
 
        n  
Earnings per Share
    33-1/3 %    
 
    100 %

Performance Standards & Award Opportunities

                  Performance       Relationship to   % of Target        Level  
Definition   Budget   Earned
Threshold
  Minimal acceptable performance for payout   80% of Budget     50 %
 
               
Target
  Expected performance at a stretch level   100% of Budget     100 %
 
               
Maximum
  Outstanding performance   120% of Budget     200 %

Performance must be at least to Threshold to earn a bonus payment.

7



--------------------------------------------------------------------------------



 



Example Award Calculation

                                                                     
Performance Standards   Example Calculation                                    
Assumed   Percent           Weighted Performance                                
  Actual   of           Percent Objectives   Below                          
Results (%   Target           of Target Percent of Target   Threshold  
Threshold   Target   Maximum   Budget   Award   Objective   Award Award Earned:
  0%   50%   100%   200%   Achieved)   Earned   Weight   Earned
EBITDA (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     90 %     75 %     33-1/3 %     25 %
 
                                                               
Return on Total Capital (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     110 %     150 %     33-1/3 %     50
%
 
                                                               
Earnings per Share (% Budget Achieved)
    < 80 %     80 %     100 %     120 %     100 %     100 %     33-1/3 %    
33.3 %               Total Percent of Target Awards Earned for Bonus Pool:    
108.3 %

 

n   As shown in the exhibit, actual performance on each objective results in a
corresponding percent of target award earned.   n   The percents of target award
earned for each objective are then multiplied by the weight for the objective,
producing a weighted percent of target award earned for each objective.   n  
The weighted percents of target award earned for all objectives are summed to
produce a total percent of target awards earned. This factor, when multiplied by
the sum of target bonuses for plan participants, equals the bonus funding pool.
  n   75% of the total pool is paid to participants pro-rata, based on their
individual bonus level and their applicable base salary for the period.   n  
The remaining 25% is awarded to participants based on individual performance.

8



--------------------------------------------------------------------------------



 



Administration
Award Payout
A participant’s Final Award is paid out in cash within 90 days following the end
of the Company’s fiscal year, based on audited financials.
Eligibility Limitation
Unless otherwise provided for as a special circumstance (below), selected
participants must be employed by the Company on the last day of the Performance
Period, and on the date bonuses are actually paid for the respective Performance
Period, in order to be eligible to receive a bonus award.
Special Circumstances
Listed below are guidelines addressing termination and other events. The
Committee will have the sole authority to resolve disputes related to Plan
administration. Decisions made by the Committee will be final and binding on all
participants.
New Employees. New employees hired after the beginning of a Performance Period
who are selected for participation in the Plan, will receive prorated awards for
the then current Performance Period, subject to the Termination of Employment
restrictions.
Termination of Employment. If employment terminates before the end of the full
Performance Period, or before the date bonuses are actually paid for the
respective Performance Period, as a result of death, normal retirement3, or
disability3, the participant (or the participant’s heirs) will be entitled to
receive a prorated award at the end of the Performance Period, based upon base
wages earned while employed during the Performance Period.
If employment terminates prior to the last day of the applicable Performance
Period, or prior to the date bonuses are actually paid for the respective
Performance Period, for any reason other then death, normal retirement3, or
disability3, the participant will be ineligible to receive an award.
 

3   Normal retirement or disability as defined for shore based employees in the
Company’s Profit Sharing Plan, and as defined for wheelhouse employees in the
Vessel Pension Plan.

9



--------------------------------------------------------------------------------



 



Transfer. A participant who is transferred between business units of the Company
will be entitled to receive a weighted award based upon the time spent at each
of the units. The weighted award is calculated by adding (1) the participant’s
prorated award for time spent at the first business unit, to (2) the
participant’s prorated award for time spent at the second business unit4.
Promotions. A participant who is promoted or reassigned during any Performance
Period, and whose bonus target is subsequently increased or decreased, will be
eligible to receive a weighted award. The award is calculated by adding (1) the
prorated award for service before the promotion or reassignment, to (2) the
prorated award for service after the promotion or reassignment4.
Compensation Committee
The Compensation Committee has the responsibility for the overall governance and
administration of the Plan. In fulfilling its duties, the Committee will be
responsible for interpreting the Plan and will rely on these guidelines in
making all determinations that are necessary or advisable for administration of
the Plan.
In administering the Plan the Committee will, on an annual basis:

  •   Approve the designation of Business Groups within the Company     •  
Approve the Performance Measures and the Threshold, Target and Maximum budget
performance levels     •   Approve linkage for participants to Company and
Business Group performance     •   Approve the Bonus Levels for all participants
whose salaries are at or above $100,000

President & CEO
The CEO will have primary responsibility for recommending Plan guidelines to the
Committee, and for carrying out the administrative duties associated with annual
award calculations. In addition, the Compensation Committee may delegate
additional administrative duties to the CEO or any Company officer.
 

4   Company and Business Group performance factors are calculated using
performance for the entire Performance Period.

10



--------------------------------------------------------------------------------



 



CFO
The CFO will be responsible for calculating performance under the Plan and
recommending adjustments to the performance objectives. In this capacity, the
CFO will:

  •   Provide annual reports to the Compensation Committee and the CEO on each
Business Group’s performance at the end of the Company’s fiscal year     •  
Maintain a financial information system that reports results on an estimated
quarterly and annual basis     •   Coordinate with the Company’s auditors to
properly recognize any accounting expense associated with awards under the Plan
    •   Provide the VP of Human Resources with the performance results of each
Business Group as well as overall Company performance     •   Calculate new
Threshold, Target and Maximum performance objectives as required by the Plan

VP of Human Resources
The VP of Human Resources will have primary responsibility for the day-to-day
administration of the Plan. In this capacity, the VP of Human Resources will:

  •   Develop and recommend Target Award Guidelines and eligible participants
for each new Performance Period to the CEO for approval     •   Coordinate
communications with participants, including materials to facilitate
understanding the Plan’s objectives and goals     •   Provide quarterly
performance updates to Plan participants     •   Calculate participants’ awards,
using the performance factors provided by the CFO     •   Process paperwork
approving individual award payments

Business Group Presidents and Vice Presidents
Business Group Presidents and Vice Presidents will:

  •   Recommend participants for each Performance Period     •   Coordinate with
the CFO to determine any significant changes in business conditions for purposes
of reviewing the Threshold, Target and Maximum performance objectives     •  
Insure that participants are informed of the actual award earned for each
Performance Period

11